Name: Commission Regulation (EC) No 2230/2001 of 16 November 2001 amending Regulation (EC) No 1666/2001 adapting certain fish quotas for 2001 pursuant to Council Regulation (EC) No 847/96
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 Avis juridique important|32001R2230Commission Regulation (EC) No 2230/2001 of 16 November 2001 amending Regulation (EC) No 1666/2001 adapting certain fish quotas for 2001 pursuant to Council Regulation (EC) No 847/96 Official Journal L 301 , 17/11/2001 P. 0012 - 0016Commission Regulation (EC) No 2230/2001of 16 November 2001amending Regulation (EC) No 1666/2001 adapting certain fish quotas for 2001 pursuant to Council Regulation (EC) No 847/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 23(1) thereof,Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas(3), as amended by Commission Regulation (EC) No 1957/98(4), and in particular Article 4(2) thereof,Whereas:(1) Following adjustments by Member States of data about landings and exchanges of fishing opportunities, some figures which constitute the basis for the Annex to Commission Regulation (EC) No 1666/2001 of 17 August 2001 adapting certain fish quotas for 2001 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas(5) should be revised. Therefore that Annex should be amended accordingly.(2) In order to allow continuation of fishing activities, the amended quotas set out by this Regulation should apply as soon as possible.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1666/2001 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 115, 9.5.1996, p. 3.(4) OJ L 254, 16.9.1998, p. 3.(5) OJ L 223, 18.8.2001, p. 4.ANNEX"ANNEX>TABLE>n.a. Not applicable"